Jeffrey M. Brody, Esq. Greenwald and Graubard, P.C. Wurtsboro
You ask what roles the town board and town police commission have in running a town police department. Specifically, you inquire about hiring, firing, promotions, disciplinary action and other police department matters provided for by Article 10 of the Town Law.
The town board may establish a police department and at that time appoint and fix the compensation of members. This is a legislative function within the exclusive jurisdiction of the town board (Town Law, § 150
[1]). Once a police department has been established, the town board may then establish a police commission or appoint the town supervisor as police commissioner. The commission or commissioner has and exercises all powers conferred by law upon the town board in relation to the police department (Town Law, § 150 [2]).
Police commissioners serve at the pleasure of the town board, which may at any time abolish the police commission or revoke the designation of the supervisor as police commissioner. Upon abolition or revocation, the town board exercises all powers conferred by law in relation to the police department (Town Law, § 150 [2]).
We believe that the intent of section 150 (2) is that the town board run the police department unless a police commission is formed or police commissioner designated. The commission or commissioner would then have responsibility for hiring, firing, promotions, discipline and all other police department matters. (The town board would, of course, continue to control the size of the force and its compensation levels through control over the budget.)
We conclude that the police commission or police commissioner has responsibility for running the police department. In the absence of a commission or commissioner the responsibility rests with the town board.